UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

LISA MCCANN,
Plaintiff, DECISION AND ORDER

Vv. 1:18-CV-00472 EAW

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

INTRODUCTION

Represented by counsel, plaintiff Lisa McCann (“Plaintiff”) brings this action
pursuant to Title XVI of the Social Security Act (the “Act”) seeking review of the final
decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)
denying in part her application for supplemental security income (“SSI”). (Dkt. 1). This
Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ cross-motions for judgment on the
pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 12; Dkt.
18), and Plaintiffs reply (Dkt. 19). For the reasons discussed below, the Commissioner’s
motion (Dkt. 18) is denied, Plaintiffs motion (Dkt. 12) is granted in part, and this matter

is remanded for further administrative proceedings.
BACKGROUND

Plaintiff protectively filed her application for SSI on April 15, 2014. (Dkt. 6 at 15,
64).! In her application, Plaintiff alleged disability beginning January 1, 2014, due to carpal
tunnel in both wrists, depression, and anxiety. (/d. at 64). Plaintiffs application was
initially denied on September 9, 2014. (Id. at 79-83). At Plaintiff's request, a video
hearing was held on May 19, 2017, before administrative law Judge (“ALJ”) Christine
Cutter, who presided over the hearing from Portland, Maine. (/d. at 37-38). Although
Plaintiff did not personally appear, Plaintiffs counsel appeared on her behalf. (/d. at
38-39). On June 7, 2017, the ALJ issued a partially favorable decision finding Plaintiff
was not disabled prior to May 19, 2017, but had become disabled on that date. (/d. at
11-28). Plaintiff requested Appeals Council review; her request was denied on February
27, 2018, making the ALJ’s determination the Commissioner’s final decision. (Id. at 5-7).

This action followed.

LEGAL STANDARD
I. District Court Review
“In reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

 

} When referencing the page number(s) of docket citations in this Decision and Order,

the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

-2-
§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).
Il. Disability Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not
disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an
impairment, or combination of impairments, that is “severe” within the meaning of the Act,
in that it imposes significant restrictions on the claimants ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or
combination of impairments, the analysis concludes with a finding of “not disabled.” If
the claimant does have at least one severe impairment, the ALJ continues to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or
medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of
Regulation No. 4 (the “Listings”). Jd. § 416.920(d). If the impairment meets or medically
equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the
claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity
(“RFC”), which is the ability to perform physical or mental work activities on a sustained
basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC
permits the claimant to perform the requirements of his or her past relevant work. Id.
§ 416.920(f). Ifthe claimant can perform such requirements, then he or she is not disabled.
If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden
shifts to the Commissioner to show that the claimant is not disabled. Id § 416.920(g). To
do so, the Commissioner must present evidence to demonstrate that the claimant “retains a
residual functional capacity to perform alternative substantial gainful work which exists in
the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).
DISCUSSION
I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step
sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined
that Plaintiff had not engaged in substantial gainful work activity since January 1, 2014,
the alleged onset date. (Dkt. 6 at 17).

At step two, the ALJ found that Plaintiff suffered from the severe impairments of
osteoarthritis and an affective disorder. (/d.). The ALJ further found that Plaintiff's
medically determinable impairments of hypertension, carpal tunnel syndrome, anxiety, and
alcohol abuse were non-severe. (/d. at 17-18).

At step three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of any Listing. (Id.
at 18).

Before proceeding to step four, the ALJ determined that Plaintiff retained the REC
to perform a range of light work as defined in 20 C.F.R. § 416.967(b), with the additional

limitations that Plaintiff:

can occasionally climb ramps, stairs, ladders, ropes and scaffolds, stop,
kneel, crouch and crawl; can perform simple, routine tasks, adapt to simple

changes in work routine and make basic work decisions; and needs to use a
cane when walking.

(id. at 18-19). At step four, the ALJ found that Plaintiff did not have any past relevant
work. (/d. at 21).
At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, prior to May 19, 2017, considering Plaintiff's age, education, work
-5-
experience, and RFC, there were jobs that existed in significant numbers in the national
economy that Plaintiff could perform, including the representative occupations of small
products assembler, cashier/parking lot, and plastic hospital products assembler. (Jd. at
22). Consequently, the ALJ found Plaintiff was not disabled prior to May 19, 2017. (See
id.). However, the ALJ found that beginning on May 19, 2017, Plaintiff's age category
changed to an individual of advanced age and, thus, Plaintiff was disabled after that date
“by direct application of Medical-Vocational Rule 202.04.” (d.).
HI. Remand of this Matter for Further Proceedings is Required

Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the
Commissioner. Plaintiff argues the ALJ erred by: (1) failing to reconcile her RFC
assessment with psychiatric consultative examiner Dr. Renee Baskin’s Opinion that
Plaintiff was moderately limited in making appropriate decisions, relating adequately with
others, and dealing with stress; and (2) failing to comply with the treating physician rule
by not giving “good reasons” to reject Plaintiff's treating physician Dr. Hongbiao Liu’s
opinions. (Dkt. 12-1 at 16-30). For the reasons discussed below, the Court concludes
remand is necessary as the ALJ erred by failing to make specific findings about how
Plaintiff's moderate limitation in dealing with stress affects her ability to work.

A. The RFC Assessment Does Not Account for the Stress Limitations
Found by Dr. Baskin

Plaintiff argues the ALJ’s RFC assessment conflicts with Dr. Baskin’s opinion that
Plaintiff has moderate limitations in making appropriate decisions, relating adequately with

others, and dealing appropriately with stress. (/d. at 18). The Commissioner argues the

-6-
RFC assessment limiting Plaintiff to simple, routine tasks (unskilled work) sufficiently
accounted for the moderate limitations identified by Dr. Baskin. (Dkt. 18-1 at 22-23).

The Commissioner is correct to the extent that he argues that the ALJ sufficiently
accounted for Plaintiff's moderate limitations in making appropriate decisions and relating
adequately with others by limiting Plaintiff to simple, unskilled work. (Id. at 23). See
Moxham v. Comm’r of Soc. Sec., No. 3:16-CV-1170 (DJS), 2018 WL 1175210, at *9
(W.D.N.Y. Mar. 27, 2019) (RFC assessment limiting Plaintiff to “simple tasks, simple
instructions, frequent interaction with supervisors, coworkers, and the public, and decisions
on simple work-related matters” adequately accounted for doctor’s opinion that the
plaintiff had moderate limitations in making appropriate work decisions and maintaining a
regular schedule); Carthron-Kelly v. Comm’r of Soc. Sec., No. 5:15-CV-0242
(GTS/WBC), 2017 WL 9538379, at *7 (N.D.NY. Sept. 25, 2017) (RFC assessment
limiting the plaintiff to unskilled work accounted for doctor’s opinion that the plaintiff had
moderate limitations in her ability to interact with others).

However, “[b]ecause stress is ‘highly individualized,’ [and] mentally impaired

individuals ‘may have difficulty meeting the requirements of even so-called “low-stress[]

jobs,” . . . the Commissioner must . . . make specific findings about the nature of a
claimant’s stress, the circumstances that trigger it, and how those factors affect his [or her]
ability to work.” Collins v. Colvin, No. 15-CV-423-FPG, 2016 WL 5529424, at *3
(W.D.N.Y. Sep. 30, 2016) (quoting Stadler v. Barnhart, 464 F. Supp. 2d 183, 188-89
(W.D.N.Y. 2006)). “Although a particular job may appear to involve little stress, it may,

in fact, be stressful and beyond the capabilities of an individual with particular mental

-7-
impairments.” Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y. 1996). Thus, “[a]n ALJ
is required to specifically inquire into and analyze a claimant’s ability to manage stress.”
Collins, 2016 WL 5529424, at *3 (citing Haymond v. Colvin, No. 1:11-CV-0631 (MAT),
2014 WL 2048172, at *9 (W.DN.Y. May 19, 2014)). An ALJ’s failure to explain or
account for stress limitations in the RFC—particularly when opined by an acceptable
medical source given great weight—is an error that requires remand. Booker v. Colvin,
No. 14-CV-407S, 2015 WL 4603958, at *3 (W.D.N.Y, July 30, 2015) (citing Lomax v.
Comm’r of Soc. Sec., No. 09-CV-1451, 2011 WL 2359360, at *3 (E.D.N.Y. June 6, 2011)).

In this case, the ALJ gave great weight to Dr. Baskin’s opinion. (Dkt. 6 at 21). Dr.
Baskin opined that Plaintiff had moderate limitations in appropriately dealing with stress.
(Dkt. 6 at 290). However, the ALJ’s RFC assessment neither addresses nor expressly
accounts for Plaintiffs specific stress limitation as set out by Dr. Baskin’s opinion. “It is
plainly improper for an ALJ to cherry-pick evidence that supports a finding of not-disabled
while ignoring other evidence favorable to the disability claimant.” Starzynski v. Colvin,
No. 1:15-cv-00940(MAT), 2016 WL 6956404, at *3 (W.D.N.Y. Nov. 29, 2016) (citing
Trumpower v. Colvin, No. 6:13-cv-6661 (MAT), 2015 WL 162992, at *16 (W.D.N.Y. Jan.
13, 2015)). The Commissioner must address the totality of a medical opinion to which it
assigns great weight. Pike v. Colvin, No. 14-CV-159-JTC, 2015 WL 1280484, at *7

(W.D.N.Y. Mar. 18, 2015) (holding that an ALJ’s “cherry-pick[ing]” of evidence by
disregarding certain restrictions was an inconsistent use of a doctor’s opinion and
insufficient to support the RFC assessment warranted remand).

The Commissioner cites cases in support of his argument that a moderate limitation
in dealing with stress may be accounted for by an RFC assessment limiting a plaintiff to
unskilled, simple work. (Dkt. 18-1 at 23). These cases are inapposite. In Cowley v.
Berryhill, 312 F. Supp. 3d 381, 384 (W.D.N.Y. 2018), the court found the ALJ had
adequately accounted for the plaintiffs moderate limitation in handling stress by limiting
the plaintiff, in part, to work “without an hourly, machine-driven assembly line production
rate.” By contrast, here, the ALJ’s RFC assessment did not include such a limitation.
Similarly, in Baker vy. Berryhill, No. 1:15-cv-00943-MAT, 2018 WL 1173782, at *13
(W.D.N.Y. Mar. 6, 2018), the court found the ALJ’s RFC assessment incorporated the
plaintiff's moderate limitation in dealing with stress by finding the plaintiff “could not
engage in fast-paced or assembly line work.” Again, the ALJ’s RFC assessment in this
case did not include a finding that Plaintiff could not engage in fast-paced or assembly line
work. Accordingly, the cited cases do not support the Commissioner’s broad proposition
that unskilled, simple work is categorically sufficient to account for a plaintiff's limitations
in dealing with stress.

The ALJ’s RFC assessment limiting Plaintiff to simple, unskilled work does not
account for the factors influencing Plaintiff's ability to handle stress at work. The ALJ did
not make the requisite specific findings about the nature of Plaintiff's stress, the
circumstances that trigger it, and how those factors affect her ability to work. Thus, the

ALJ’s RFC assessment was not supported by substantial evidence and remand is required.

-9-
See Corbeil v. Saul, No. 17-CV-01321, 2019 WL 2590606, at *6 (W.D.N.Y. June 25, 2019)
(remand necessary as the ALJ “was required to do more than merely limit [the plaintiffs]
RFC to simple work” where doctors had identified moderate limitations in dealing with
stress); Cooley v. Berryhill, No. 6:16-CV-06301-EAW, 2017 WL 3236446, at *12
(W.D.N.Y. July 31, 2017) (although ALJ’s RFC assessment limited Plaintiff to simple,
unskilled work, remand required as “the ALJ did not expressly discuss how Plaintiff's
stress limitations were incorporated into the ALJ’s RFC finding”); Booker, 2015 WL
4603958, at *3 (remand required “for the ALJ to consider the extent, if any, that Plaintiff's
difficulties with stress impact his ability to perform the non-exertional demands of
unskilled, competitive, remunerative work on a sustained basis”).

B. Plaintiff?s Remaining Argument

As set forth above, Plaintiff also argues the ALJ erred by failing to comply with the
treating physician rule. However, because the Court has already determined, for the
reasons previously discussed, that remand of this matter for further administrative
proceedings is necessary, the Court declines to reach this issue. See, e.g., Insalaco vy.
Comm'r of Soc. Sec., 366 F. Supp. 3d 401, 410 (W.D.N.Y. 2019) (declining to reach
additional arguments where the court had determined remand for further administrative
proceedings was necessary); Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL
7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to reach remaining arguments where

the court had already determined remand was warranted).

-10-
CONCLUSION
For the foregoing reasons, the Commissioner’s motion for judgment on the
pleadings (Dkt. 18) is denied, Plaintiff's motion for judgment on the pleadings (Dkt. 12) is

granted in part, and the matter is remanded for further administrative proceedings

consistent with this Decision and Order.

 

SO ORDERED. se
Z
ELIZABETH 4. WOLFORD‘
UnitedStates District Judge
Dated: January 13, 2020 =

Rochester, New York

-ll-
